Title: Thomas Jefferson to Alexander Hepburn, 20 May 1820
From: Jefferson, Thomas
To: Hepburn, Alexander


					
						Sir
						
							Monticello
							May 20. 20.
						
					
					On the 12th inst. I inclosed to mr Yancey for you a draught on mr Gibson of Richmond for 50.D. mr Robinson has usually been so kind as to give the cash for my draughts which I hope has been done for this. the delay of this remittance has been very mortifying to me, but the difficulties of others have produced difficulties with me, as one ninepin knocks down another.
					In my letter to mr Yancey I left to your own convenience to come here immediately, or await my visit immediately to Bedford, but the time of that visit is become so uncertain, and the pressure for my work so great that I must pray you to come on immediately, the want of my sawmill, the approach of harvest for the threshing machine, and another business more urgent than either render every day’s delay of commencement so distressing that I must pray you not to lose a day, and to drop me a line immediately as to the day I may expect you. every thing is ready for you. I salute you with great esteem:
					
						
							Th: Jefferson
						
					
				